DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         R.V., III, the Father,
                              Appellant,

                                     v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES
             and GUARDIAN AD LITEM PROGRAM,
                        Appellees.

                               No. 4D19-20

                              [April 29, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Victoria L. Griffin, Judge; L.T. Case No.
312017DP000081.

  Crystal J. Marsh of the Marsh law Firm, P.A., Port St. Lucie, for
appellant.

  Andrew Feigenbaum, Children's Legal Services, West Palm Beach, for
Appellee Department of Children and Families.

   Thomasina Moore and Laura J. Lee, Tallahassee, for Appellee Guardian
ad Litem Program.

PER CURIAM.

  Affirmed.

TAYLOR and LEVINE, JJ., and ROWE, CYMONIE, Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.